Citation Nr: 1440113	
Decision Date: 09/09/14    Archive Date: 09/18/14

DOCKET NO.  10-44 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to extension of a temporary total evaluation for convalescence from August 1, 2009, through January 12, 2010, following right ankle surgery on April 7, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 2001 to April 2002, October 2003 to February 2004, and January 2005 to October 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a May 2009 rating decision, the RO granted a temporary 100 percent evaluation due to convalescence for right ankle surgery, effective April 7, 2009, and assigned a 10 percent evaluation from August 1, 2009.  In a subsequent October 2009 decision, the RO denied an extension of the temporary 100 percent evaluation and granted an increased rating of 20 percent from August 1, 2009.  In an August 2010 rating decision, which is not on appeal, the RO granted a temporary 100 percent evaluation due to convalescence for right ankle surgery, effective January 13, 2010, the date of the Veteran's second right ankle surgery.

The Veteran testified before the undersigned at a March 2013 videoconference hearing.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating in excess of 20 percent for the Veteran's right ankle has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Based on surgical treatment for service-connected right ankle, the Veteran sustained severe post-operative residuals for the period from April 7, 2009, to January 12, 2010.



CONCLUSION OF LAW

The criteria for extensions of temporary total disability rating for convalescence based on surgical treatment for service-connected right ankle surgery, from August 1, 2009 to January 12, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery, (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under (1), (2) or (3) above.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under (2) or (3) above upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30 (2013).

The Veteran seeks extensions of temporary total (100 percent) evaluations based on periods of post-surgical convalescence beyond July 31, 2009 for right ankle surgery on April 7, 2009, arguing in essence that he meets the criteria of surgeries with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  The Veteran testified that he is entitled to a temporary total disability rating from the time of surgery in April 2009, through required additional surgery in January 2010. He argues that the second surgery was necessary as a result of the ineffectiveness of the first surgery and his continued right ankle issues.  He feels that he meets the criteria because he needed multiple surgeries; remained on crutches and non-weight bearing, and he could not use his right foot from April 2009 until after January 2010.

The pertinent evidence of record reveals that the Veteran underwent two right ankle surgeries, one in April 2009 and a subsequent surgery in January 2010.  The first surgery was performed on April 7, 2009, due to rupture of tibiofibular syndesmosis of the right ankle and osteochondral defect on the talus right foot.  This surgery was performed by a private physician.  The private physician submitted an April 2009 letter to VA in which he stated that recovery time for the procedure would be approximately 9 months.  

The second surgery was performed on January 13, 2010, for the purpose of (1) removal of hardware, (2) open reduction of internal fixation of the right medial malleolar nonunion, and (3) allograft bone grafting of medial malleolar nonunion right medial malleolar nonunion.

As previously noted, a temporary total evaluation was assigned in a May 2009 rating decision from April 7, 2009, to July 31, 2009.  A 20 percent rating was later assigned effective August 1, 2009. 

The Veteran was afforded a September 1, 2009 VA examination to determine the severity of his right ankle condition.  While the Board notes that the examination did show that the Veteran stopped using crutches 6 weeks prior and that there was no evidence of abnormal weight bearing or tendon abnormality, the Board finds the Veteran's statements at his March 2013 hearing to be of significant probative value.  At his hearing, the Veteran stated that he experienced abnormal weight bearing, but simply accommodated for his limitation.  In addition, the Veteran notes that at times he stopped using crutches, but only due to the difficulty of using crutches consistently for an extended period of time, and when not using crutches he used other devices to assist his ambulation.  In addition, the Board finds that the medical evidence of record, specifically the need for a second right ankle surgery, supports the Veteran's contention that his right ankle was still severely limited from August 1, 2009, to January 12, 2010.

After a review of the evidence of record, including the Veteran's testimony, the Board finds that the Veteran's temporary total disability rating for convalescence based on his first surgery should be extended from August 1, 2009 to January 12, 2010, the date of his second surgery. 

In making this finding, the Board emphasizes that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). The Veteran's lay statements made when medical treatment was being rendered may be afforded significant probative value.  

The Board finds that by resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to extensions of his temporary total disability ratings for convalescence from August 1, 2009 to January 12, 2010.


ORDER

Extension of a temporary total evaluation for convalescence from August 1, 2009 to January 12, 2010, is granted, subject to the laws regarding the award of monetary benefits.


____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


